Case 2:19-cv-01716-RSWL-MRW Document 1 Filed 03/08/19 Page 1 of 7 Page ID #:1
        

          CENTER FOR DISABILITY ACCESS
            Raymond Ballister Jr., Esq., SBN 111282
          Phyl Grace, Esq., SBN 171771
            Chris Carson, Esq., SBN 280048
          Dennis Price, Esq., SBN 279082
            Mail: PO Box 262490
          San Diego, CA 92196-2490
            Delivery: 9845 Erma Road, Suite 300
          San Diego, CA 92131
            (858) 375-7385; (888) 422-5191 fax
          phylg@potterhandy.com
          Attorneys for Plaintiff
   
   
  
  
                                   UNITED STATES DISTRICT COURT
  
                                  CENTRAL DISTRICT OF CALIFORNIA
  
         Brian Whitaker,                          Case No.
                  Plaintiff,
                                                     Complaint For Damages And
             v.                                   Injunctive Relief For Violations
                                                     Of: American’s With Disabilities
         Zara USA, Inc., a New York               Act; Unruh Civil Rights Act
            Corporation; and Does 1-10,
  
                     Defendants.
         
  
              Plaintiff Brian Whitaker complains of Zara USA, Inc., a New York

     Corporation; and Does 1-10 (“Defendants”), and alleges as follows:

  
  
            PARTIES:
  
            1. Plaintiff is a California resident with physical disabilities. He is
  
        substantially limited in his ability to walk. He suffers from a C-4 spinal cord
  
        injury and uses a wheelchair for mobility.
  
            2. Defendant Zara USA, Inc. owned Zara located at or about 1338 3rd

                                               
                                                
        Complaint
        
Case 2:19-cv-01716-RSWL-MRW Document 1 Filed 03/08/19 Page 2 of 7 Page ID #:2
        

      Street Promenade, Santa Monica, California, in January 2019.
          3. Defendant Zara USA, Inc. owns Zara (“Store”) located at or about 1338
      3rd Street Promenade, Santa Monica, California, currently.
          4. Plaintiff does not know the true names of Defendants, their business
      capacities, their ownership connection to the property and business, or their
      relative responsibilities in causing the access violations herein complained of,
      and alleges a joint venture and common enterprise by all such Defendants.
      Plaintiff is informed and believes that each of the Defendants herein,
      including Does 1 through 10, inclusive, is responsible in some capacity for the
     events herein alleged, or is a necessary party for obtaining appropriate relief.
     Plaintiff will seek leave to amend when the true names, capacities,
     connections, and responsibilities of the Defendants and Does 1 through 10,
     inclusive, are ascertained.
  
         JURISDICTION & VENUE:
         5. The Court has subject matter jurisdiction over the action pursuant to 28
     U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
     Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
         6. Pursuant to supplemental jurisdiction, an attendant and related cause
     of action, arising from the same nucleus of operative facts and arising out of
     the same transactions, is also brought under California’s Unruh Civil Rights
     Act, which act expressly incorporates the Americans with Disabilities Act.
         7. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
     founded on the fact that the real property which is the subject of this action is
     located in this district and that Plaintiff's cause of action arose in this district.
  
         FACTUAL ALLEGATIONS:
         8. Plaintiff went to the Store in January 2019 to shop with the intention to


                                                  
                                                   
        Complaint
        
Case 2:19-cv-01716-RSWL-MRW Document 1 Filed 03/08/19 Page 3 of 7 Page ID #:3
        

      avail himself of its goods or services and to assess the business for compliance
      with the disability access laws.
          9. The Store is a facility open to the public, a place of public
      accommodation, and a business establishment.
          10.The Store has a sales counter where it handles its transactions with
      customers.
          11.Unfortunately, on the date of the plaintiff’s visit, the defendants did not
      provide an accessible sales counter in conformance with the ADA Standards.
          12.Currently, the defendants do not provide an accessible sales counter in
     conformance with the ADA Standards.
         13.Plaintiff personally encountered this barrier.
         14.By failing to provide accessible sales counters, the defendants denied
     the plaintiff full and equal access.
         15.The lack of accessible sales counters created difficulty and discomfort
     for the Plaintiff.
         16.The defendants have failed to maintain in working and useable
     conditions those features required to provide ready access to persons with
     disabilities.
         17.The barriers identified above are easily removed without much
     difficulty or expense. They are the types of barriers identified by the
     Department of Justice as presumably readily achievable to remove and, in fact,
     these barriers are readily achievable to remove. Moreover, there are numerous
     alternative accommodations that could be made to provide a greater level of
     access if complete removal were not achievable.
         18.Plaintiff will return to the Store to avail himself of goods or services and
     to determine compliance with the disability access laws once it is represented
     to him that the Store and its facilities are accessible. Plaintiff is currently
     deterred from doing so because of his knowledge of the existing barriers and


                                                 
                                                  
        Complaint
        
Case 2:19-cv-01716-RSWL-MRW Document 1 Filed 03/08/19 Page 4 of 7 Page ID #:4
        

      his uncertainty about the existence of yet other barriers on the site. If the
      barriers are not removed, the plaintiff will face unlawful and discriminatory
      barriers again.
          19.Given the obvious and blatant nature of the barriers and violations
      alleged herein, the plaintiff alleges, on information and belief, that there are
      other violations and barriers on the site that relate to his disability. Plaintiff will
      amend the complaint, to provide proper notice regarding the scope of this
      lawsuit, once he conducts a site inspection. However, please be on notice that
      the plaintiff seeks to have all barriers related to his disability remedied. See
     Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
     encounters one barrier at a site, he can sue to have all barriers that relate to his
     disability removed regardless of whether he personally encountered them).
  
     I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
     WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
     Defendants.) (42U.S.C. section 12101, et seq.)
         20.Plaintiff re-pleads and incorporates by reference, as if fully set forth
     again herein, the allegations contained in all prior paragraphs of this
     complaint.
         21.Under the ADA, it is an act of discrimination to fail to ensure that the
     privileges, advantages, accommodations, facilities, goods and services of any
     place of public accommodation is offered on a full and equal basis by anyone
     who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
     § 12182(a). Discrimination is defined, inter alia, as follows:
               a. A failure to make reasonable modifications in policies, practices,
                  or procedures, when such modifications are necessary to afford
                  goods,     services,     facilities,   privileges,    advantages,      or
                  accommodations to individuals with disabilities, unless the


                                                  
                                                   
        Complaint
        
Case 2:19-cv-01716-RSWL-MRW Document 1 Filed 03/08/19 Page 5 of 7 Page ID #:5
        

                   accommodation would work a fundamental alteration of those
                   services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
                b. A failure to remove architectural barriers where such removal is
                   readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
                   defined by reference to the ADA Standards.
                c. A failure to make alterations in such a manner that, to the
                   maximum extent feasible, the altered portions of the facility are
                   readily accessible to and usable by individuals with disabilities,
                   including individuals who use wheelchairs or to ensure that, to the
                  maximum extent feasible, the path of travel to the altered area and
                  the bathrooms, telephones, and drinking fountains serving the
                  altered area, are readily accessible to and usable by individuals
                  with disabilities. 42 U.S.C. § 12183(a)(2).
         22.When a business provides facilities such as a sales or transaction
     counter, it must provide an accessible sales or transaction counter in
     compliance with the ADA Standards.
         23.Here, no such accessible sales counter has been provided in violation of
     the ADA.
         24.The Safe Harbor provisions of the 2010 Standards are not applicable
     here because the conditions challenged in this lawsuit do not comply with the
     1991 Standards.
         25.A public accommodation must maintain in operable working condition
     those features of its facilities and equipment that are required to be readily
     accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
         26.Here, the failure to ensure that the accessible facilities were available
     and ready to be used by the plaintiff is a violation of the law.
  
  


                                                 
                                                  
        Complaint
        
Case 2:19-cv-01716-RSWL-MRW Document 1 Filed 03/08/19 Page 6 of 7 Page ID #:6
        

      II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
      RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
      Code § 51-53.)
          27.Plaintiff repleads and incorporates by reference, as if fully set forth
      again herein, the allegations contained in all prior paragraphs of this
      complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
      that persons with disabilities are entitled to full and equal accommodations,
      advantages, facilities, privileges, or services in all business establishment of
      every kind whatsoever within the jurisdiction of the State of California. Cal.
     Civ. Code §51(b).
         28.The Unruh Act provides that a violation of the ADA is a violation of the
     Unruh Act. Cal. Civ. Code, § 51(f).
         29.Defendants’ acts and omissions, as herein alleged, have violated the
     Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
     rights to full and equal use of the accommodations, advantages, facilities,
     privileges, or services offered.
         30.Because the violation of the Unruh Civil Rights Act resulted in difficulty,
     discomfort or embarrassment for the plaintiff, the defendants are also each
     responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
     (c).)
  
               PRAYER:
               Wherefore, Plaintiff prays that this Court award damages and provide
     relief as follows:
             1.For injunctive relief, compelling Defendants to comply with the
     Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
     plaintiff is not invoking section 55 of the California Civil Code and is not
     seeking injunctive relief under the Disabled Persons Act at all.


                                                 
                                                  
        Complaint
        
Case 2:19-cv-01716-RSWL-MRW Document 1 Filed 03/08/19 Page 7 of 7 Page ID #:7
        

          2.Damages under the Unruh Civil Rights Act, which provides for actual
      damages and a statutory minimum of $4,000 for each offense.
          3.Reasonable attorney fees, litigation expenses and costs of suit, pursuant
      to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
   
      Dated: March 4, 2019             CENTER FOR DISABILITY ACCESS
   
   
                                       By:
                                         ____________________________________
  
                                               Chris Carson, Esq.
                                            Attorney for plaintiff
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  


                                               
                                                
        Complaint
        
